Mr. Justice McDonald delivered the opinion of the court. 2. Landlord and tenant, § 294* — when award of appraisers fixing value of premises not disturbed. An award of appraisers fixing the fair cash value under the terms of a lease providing for revaluation of premises will not be disturbed, in the absence of mistake or fraud. 3. Landlord and tenant, § 294* — when admissions of appraiser are insufficient to impeach appraisal. Admissions by one of the appraisers authorized to fix the fair cash value of premises under a revaluation clause in a lease, held insufficient to impeach the appraisal. 4. Landlord and tenant, § 294* — when admissions of appraiser to impeach appraisal are inadmissible. Where an appraisal of the fair cash value of property under a revaluation clause in a lease appears to be regular on its face, admissions of an appraiser as to the method pursued in valuing the land are inadmissible.